FILE COPY




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                         August 22, 2022

                                       No. 04-22-00395-CR

                                 Sean Dominic MCCAULIFFE,
                                          Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 437th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2021CR3471
                         Honorable Melisa C. Skinner, Judge Presiding


                                          ORDER
        On June 23, 2022, appellant filed his notice of appeal. On August 2, 2022, the court
reporter responsible for preparing the reporter’s record in this appeal filed a notification of late
record, stating that the appellant has failed to pay or make arrangements to pay the fee for
preparing the reporter’s record. On August 4, 2022, we ordered appellant to provide written
proof to this court that either (1) the reporter’s fee had been paid or arrangements had been made
to pay the reporter’s fee; or (2) appellant was entitled to appeal without paying the reporter’s fee.

        On August 15, 2022, appellant filed a written response and motion for extension of time
to file the reporter’s record. Appellant states that he tendered the fee to the court reporter on
August 15, 2022, and requests a thirty-day extension to file the reporter’s record. We GRANT
appellant’s motion.

        We ORDER the court reporter to file the reporter’s record on or before September 21,
2022.


                                                      _________________________________
                                                      Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of August, 2022.
                           FILE COPY




___________________________________
MICHAEL A. CRUZ, Clerk of Court